Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Semiconductor Bonding Pad Device and Method for Forming the Same.”

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US PAT 10032640 B1] (hereinafter Huang) and dependent claims applied to claim 1, and further in view of Su et al. [US PG PUB 20190096831 A1] (hereinafter Su) and Kenney et al. [US PAT 5384281 A] (hereinafter Kenney).

Regarding claim 1, the invention of Huang teaches,
a method for forming a semiconductor device (Figs. 1A-1N and Fig. 2), including: 
providing a semiconductor substrate (101, Fig. 1A, Col. 2, Lin. 51); 
forming a pad layer (102/152, Fig. 1A, Col. 2, Lin. 51) on the semiconductor substrate (101, Fig. 1A, Col. 2, Lin. 51); 
forming a first passivation layer (103, Fig. 1B, Col. 3, Lin. 27) on the pad layer (102/152, Fig. 1A, Col. 2, Lin. 51); 
forming a second passivation layer (104, Fig. 1C, Col. 3, Lin. 43) on the first passivation layer (103, Fig. 1C, Col. 3, Lin. 43); 
forming an oxide layer (105, Fig. 1D, Col. 3, Lin. 64) on the second passivation layer (104, Fig. 1D, Col. 3, Lin. 60); 
forming a nitride layer (106, Fig. 1E, Col. 4, Lin. 21) on the oxide layer (105, Fig. 1D, Col. 4, Lin. 15); 
removing a portion of the oxide layer (105, Fig. 1H, Col. 4, Lin. 57) and a portion of the nitride layer (106, Fig. 1H, Col. 4, Lin. 57) to expose a portion of the second passivation layer (104, Fig. 1L, Col. 6, Lin. 33); 
The invention of Huang does not specifically teach, 
wherein the second passivation layer comprises polycrystalline silicon.
However, it is noted that the invention of Huang does mention,
forming an etch stop layer which would have been known in the art to form layer 104 via CVD and PVD methods or processes (wherein CVD and PVD is known to produce polycrystalline silicon, Col. 3, Lin. 45).
Referring to the invention of Su, Su teaches,
removing the portion of the second passivation layer (128, Fig. 3E, Para. 24) that has been exposed to expose a portion of the first passivation layer (126, Fig. 3E, Para. 24); and 
removing the portion of the first passivation layer (126, Fig. 3E, Para. 24) that has been exposed to expose a portion of the pad layer (122, Fig. 3E, Para .24).
It is also noted that the invention of Kenney, analogously teaches,
wherein an etch-stop layer may be comprised of polycrystalline silicon (Col. 7. Lin. 15, Claim 4) and the passivation layer can be used as an etch stop (Col. 6., Lin. 23).  Thus one of ordinary skill in the art at the time of the invention may have replaced the oxide (i.e. SiO2 or SiOC) with an etch-stop layer of polycrystalline silicon.
In view of such teachings of Huang, Su, and Kenney, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to remove portions of the passivation layers to expose the conductive pad for subsequent processing (i.e. bonding) of specific exposed features instead of unnecessarily exposing additional components.  In addition, it would have been known to use polycrystalline materials (i.e. silicon oxynitride) for the passivation layer due to the favorable oxygen and nitrogen content to protect conductive surfaces in fabrication of the target device (see MPEP § 2144.07).

Regarding claim 3, the invention of Huang teaches,
the method for forming a semiconductor device as claimed in claim 2, wherein the first etching process generates a polymer by-product on sidewalls of the oxide layer and the nitride layer (105 and 106, respectively, Fig. 1H, Col. 5, Lin. 2; see also wherein polymer byproducts are known to occur throughout etching processes, wherein 107 may be a nitride layer [Col. 4, Lin. 32] and 106 may be an oxide layer [Col. 4, Lin. 21], Fig. 3C, Col. 10, Lin. 61).

Regarding claim 5, the invention of Huang teaches,
the method for forming a semiconductor device as claimed in claim 2, wherein the first etching process (Fig. 1H, Col. 4, Lin. 57) does not remove the second passivation layer (104, Fig. 1L, Col. 6, Lin. 33).
Referring to the invention of Su, Su analogously teaches,
the method for forming a semiconductor device as claimed in claim 2, wherein the first etching process (Fig. 3D, Para. 24) does not remove the second passivation layer (128, Fig. 3E, Para. 24).
In view of such teachings of Huang and Su, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple steps in the etching process in order to selectively remove and clean specific surfaces and prevent over-etching and/or contamination of layers throughout the structure (see MPEP § 144.07).

Regarding claim 6, the invention of Huang teaches,
the method for forming a semiconductor device as claimed in claim 1, wherein the step of removing the portion of the second passivation layer (104, Fig. 1C, Col. 3, Lin. 37) that has been exposed is performed using a second etching process (Fig. 1L, Col. 6, Lin. 21), the second etching process comprises using a second etching gas, and the second etching gas comprises hydrogen bromide (HBr) (Col. 6, Lin. 24).
Referring to the invention of Su, Su analogously teaches,
the method for forming a semiconductor device as claimed in claim 1, wherein the step of removing the portion of the second passivation layer (128, Fig. 3E, Para. 24) that has been exposed is performed using a second etching process (etching to conductive pad 122, Fig. 3E Para. 24), the second etching process comprises using a second etching gas (Para. 24 and 34-36).
In view of such teachings of Huang and Su, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple steps in the etching process in order to selectively remove and clean specific surfaces and prevent over-etching and/or contamination of layers throughout the structure and gases (i.e. such as hydrogen based or hydrogen bromide) to remove excess impurities such as fluorine from the fabrication environment (see MPEP § 144.07).

Regarding claim 7, the invention of Huang teaches,
the method for forming a semiconductor device as claimed in claim 6, wherein the second etching gas does not comprise tetrafluoromethane (CF4) (wherein the gas may comprise several various chemistries, Col. 6, Lin. 24).

Regarding claim 8, the invention of Huang teaches,
the method for forming a semiconductor device as claimed in claim 6, wherein the second etching gas further comprises a chloride (wherein the gas may comprise chlorine/chloride [Cl2], Col. 6, Lin. 24; ).

Regarding claim 9, the invention of Huang teaches,
the method for forming a semiconductor device as claimed in claim 8, wherein the chloride comprises chlorine (Cl2) (wherein the gas may comprise chlorine/chloride [Cl2], Col. 6, Lin. 24).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1, in view of Su, Kenney and further in view of Xu et al. [CN PAT 104900481 A] (hereinafter Xu).

Regarding claim 2, the invention of Huang teaches,
the method for forming a semiconductor device as claimed in claim 1, wherein the step of removing the portion of the oxide layer (105, Fig. 1H, Col. 4, Lin. 57) and the portion of the nitride layer (106, Fig. 1E, Col. 4, Lin. 21) is performed using a first etching process (Col. 4, Lin. 57).
The invention of Huang does not specifically teach, 
the first etching process comprises using a first etching gas, and the first etching gas comprises tetrafluoromethane (CF4).
However, it is noted that the invention of Huang does mention, 
the etching process may use compounds including carbon and fluorine (i.e. fluorohydrocarbons, chlorine, and sulfur hexafluoride, Col. 4, Lin. 61) and a subsequent second step comprises the use of tetrafluoromethane (CF4) (second step, Col. 6, Lin. 24). 
Referring to the invention of Xu, Xu teaches,
wherein the step of removing the portion of the oxide layer (104, Fig. 3, Para. 66) and the portion of the nitride layer (103 [formed of a nitride compound], Fig. 3, Para. 74) is performed using a first etching process, the first etching process comprises using a first etching gas, and the first etching gas comprises tetrafluoromethane (CF4) (Para. 74).
In view of such teachings of Huang and Xu, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use said gas or similar materials for its known properties in etching of semiconductor layers and its selectivity with silicon oxide materials (see MPEP § 2144.07).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1, view of Su, Kenney, and further in view of Shibata [US PG PUB 20020036183 A1] (hereinafter Shibata).

Regarding claim 4, the invention of Huang teaches,
the method for forming a semiconductor device as claimed in claim 3, further comprising: removing the polymer by-product using a cleaning process (Col. 5, Lin. 2).
The invention of Huang does not specifically teach, 
wherein the cleaning process comprises using an alkaline solution.
Referring to the invention of Shibata, Shibata teaches,
removing the polymer by-product using a cleaning process, wherein the cleaning process comprises using an alkaline solution (Para. 63).
In view of such teachings of Huang and Shibata, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize alkaline solution in the claimed cleaning process to reduce contamination of the semiconductor structure through the known advantage of increased etching selectivity and etch rate of silicon materials (see MPEP § 2144.07).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 9, in view of Su, Kenney and further in view of Liu et al.	 [US PGP UB 2004/0072446 A1] (hereinafter Liu).

Regarding claim 10, the invention of Huang does not specifically teach,
wherein the ratio of hydrogen bromide to chlorine is 10: 2.
Referring to the invention of Liu, Liu teaches,
the method for forming a semiconductor device as claimed in claim 9, wherein the ratio of hydrogen bromide to chlorine is 10: 2 (wherein overlapping ranges correspond to lateral etching of sidewalls and vertical etching, Para. 40 and Claims 16-18).
In view of such teachings of Huang and Liu, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain the claimed ratio or similar ratios of HBr to Cl etchant via routine experimentation to optimize chemical and structural processing (i.e. such as controlling surface stoichiometry, surface planarization, and/or fluorination of the surface).  In the case where the claimed ranges overlap, lie inside ranges, or are merely close as disclosed by the prior art, a prima facie case of obviousness exists (for overlapping ranges see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 [Fed. Cir. 1985], for close ranges see also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 [1997], MPEP § 2144.05) as well as the increased etch selectivity throughout multiple layers (see MPEP § 2144.07).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 6, in view of Su, Kenney, and further in view of Lee et al. [JP 2010506385 A] (hereinafter Lee).

Regarding claim 11, the invention of Huang does not specifically teach,
wherein the second etching process (Fig. 1L, Col. 6, Lin. 21) comprises using aqueous ammonia (NH40H).
Referring to the invention of Lee, Lee teaches,
the method for forming a semiconductor device as claimed in claim 6, wherein the second etching process comprises using aqueous ammonia (NH40H) (Para. 46).
In view of such teachings of Huang and Lee, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use aqueous ammonia to efficiently and selectively clean targeted surfaces (such as prevention of over-etching of the conductive pad or leaving undesirable residues such as fluoride and similar compounds on the pad surface) and (see MPEP § 2144.07).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1, in view of Su, Kenney, and further in view of Rubin [US PG PUB 20080290368 A1]] (hereinafter Rubin).

Regarding claim 15, the invention of Huang does not specifically teach,
wherein a thickness of the second passivation layer is in a range from 20 nm to 100 nm.
Referring to the invention of Rubin, Rubin teaches,
the method for forming a semiconductor device as claimed in claim 1, wherein a thickness of the second passivation layer (106, Fig. 9) in a range from 20 nm to 100 nm (wherein the range of 10 nm to 500 nm, and the more preferred taught range of 10 nm to about 50 nm, overlaps and falls within the claimed range of 20 nm to 100 nm, Para. 31).
In view of such teachings of Huang and Rubin, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the claimed ranges of passivation layer thickness to achieve the end structure with minimal defects (i.e. atomic/structural defects from overgrown layers, over-etching and prematurely exposed and contamination from excessively thin layers) and to optimize fabrication layering and etching process (see MPEP § 2144.07).  Furthermore, such parameters would be known to be suitable to minimize fabrication costs via materials, time, and energy consumed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  The prior art of record teaches suitable ranges for fabrication of and the resultant device (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) , MPEP § 2144.05).

Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Su and Kenney.

Regarding claim 16, the invention of Huang teaches,
a semiconductor substrate (101, Fig. 1A, Col. 2, Lin. 51); 
a pad layer (102/152, Fig. 1A, Col. 2, Lin. 51) disposed on the semiconductor substrate (101, Fig. 1A, Col. 2, Lin. 51); 
a first passivation layer (103, Fig. 1B, Col. 3, Lin. 27) disposed on the pad layer (102/152, Fig. 1A, Col. 2, Lin. 51); 
a second passivation layer (104, Fig. 1C, Col. 3, Lin. 43) disposed on the first passivation layer (103, Fig. 1C, Col. 3, Lin. 43); 
an oxide layer (105, Fig. 1D, Col. 3, Lin. 64) disposed on the second passivation layer (104, Fig. 1D, Col. 3, Lin. 60); and 
a nitride layer (106, Fig. 1E, Col. 4, Lin. 21) disposed on the oxide layer (105, Fig. 1D, Col. 4, Lin. 15); 
wherein an opening penetrates the second passivation layer (104, Fig. 1C, Col. 3, Lin. 43), the oxide layer (105, Fig. 1D, Col. 3, Lin. 64), and the nitride layer (106, Fig. 1E, Col. 4, Lin. 21).
The invention of Huang does not specifically teach,
wherein the second passivation layer comprises polycrystalline silicon; and
wherein an opening penetrates the first passivation layer (103, Fig. 1B, Col. 3, Lin. 27), and exposes a top surface of the pad layer (102/152, Fig. 1A, Col. 2, Lin. 51).
However, it is noted that the invention of Huang does mention,
forming an etch stop layer which would have been known in the art to form said layer of polycrystalline silicon via CVD and PVD methods or processes (wherein CVD and PVD is known to produce polycrystalline silicon, Col. 3, Lin. 45).
Referring the invention of Su, Su analogously teaches,
an oxide layer (230, Fig. 3D. Para. 24) disposed on the second passivation layer (128, Fig. 3A, Para. 23); and 
wherein an opening (233, Fig. 3E, Para. 24) penetrates the first passivation layer (126, Fig. 3E, Para. 24), the second passivation layer (128, Fig. 3E, Para. 24), and exposes a top surface of the pad layer (122, Fig. 3E, Para. 24).
It is also noted that the invention of Kenney, analogously teaches,
wherein an etch-stop layer may be comprised of polycrystalline silicon (Col. 7. Lin. 15, Claim 4) and the passivation layer can be used as an etch stop (Col. 6., Lin. 23).  Thus one of ordinary skill in the art at the time of the invention may have replaced the oxide (i.e. SiO2 or SiOC) with an etch-stop layer of polycrystalline silicon.
In view of such teachings of Huang, Su, and Kenney, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to remove portions of the passivation layers to expose the conductive pad for subsequent processing (i.e. bonding) of specific exposed features instead of unnecessarily exposing additional components.  In addition, it would have been known to use polycrystalline materials (i.e. silicon oxynitride) for the passivation layer due to the favorable oxygen and nitrogen content to protect conductive surfaces in fabrication of the target device (see MPEP § 2144.07).

Regarding claim 18, the invention of Huang does not specifically teach,
wherein the pad layer is a topmost metal layer of the semiconductor device.
Referring the invention of Su, Su teaches,
the semiconductor device as claimed in claim 16, wherein the pad layer (122, Fig. 3E, Para. 24) is a topmost metal layer of the semiconductor device (wherein the upper surface of 122 is exposed, Fig. 3E, Para. 24).
In view of such teachings of Huang and Su, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to have the top portion of the conductive pad exposed as the uppermost metal layer for follow-on bonding/contact processes while minimizing unnecessary exposure of the contact surface (see MPEP § 2144.07).

Regarding claim 20, the invention of Huang does not specifically teach,
wherein the material of the pad layer comprises aluminum (Al), copper (Cu), tungsten (W), aluminum alloy, copper alloy, tungsten gold, or a combination thereof.
Referring the invention of Su, Su teaches,
the semiconductor device as claimed in claim 16. wherein the material of the pad layer (122, Fig. 3E, Para. 17 and 24) comprises aluminum (Al), copper (Cu), tungsten (W), aluminum alloy, copper alloy, tungsten gold, or a combination thereof (Para. 17).
In view of such teachings of Huang and Su, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use such materials due to their suitability as conductive materials for electrical connections for follow-on structures (see MPEP § 2144.07).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 16, view of Su, Kenney, and further in view of Rubin.

Regarding claim 17, the invention of Huang does not specifically teach,
wherein a thickness of the second passivation layer is in a range from 20 nm to 100 nm.
Referring to the invention of Rubin, Rubin teaches,
the semiconductor device as claimed in claim 16, wherein a thickness of the second passivation layer (106, Fig. 9, Para. 128) in a range from 20 nm to 100 nm (wherein the range of 10 nm to 500 nm, and the more preferred taught range of 10 nm to about 50 nm, overlaps and falls within the claimed range of 20 nm to 100 nm, Para. 31).
In view of such teachings of Huang and Rubin, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the claimed ranges of passivation layer thickness to achieve the end structure with minimal defects (i.e. atomic/structural defects from overgrown layers, over-etching and prematurely exposed and contamination from excessively thin layers) and to optimize fabrication layering and etching process (see MPEP § 2144.07).  Furthermore, such parameters would be known to be suitable to minimize fabrication costs via materials, time, and energy consumed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  The prior art of record teaches suitable ranges for fabrication of and the resultant device (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997), MPEP § 2144.05).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 16, view of Su, Kenney, and further in view of Wu [US PG PUB 20070238304 A1] (hereinafter Wu).

Regarding claim 19, the invention of Huang does not specifically teach,
wherein the material of the first passivation layer comprises titanium nitride (TiN).
However, it is noted that the invention of Huang does teach, 
hard layer 107 may comprise titanium nitride (TiN) (Col. 4, Lin. 34).
Referring the invention of Wu, Wu teaches,
the semiconductor device as claimed in claim 16, wherein the material of the first passivation layer comprises titanium nitride (TiN) (24, Figs. 1 and 2, Para. 6).
In view of such teachings of Huang and Wu, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use titanium nitride to control subsequent fabrication processes via unique properties of said material such as ease of layering via deposition methods (i.e. chemical vapor deposition [CVD] or physical vapor deposition [PVD]) and anti-reflection and similar barrier properties (see MPEP § 2144.07).

Allowable Subject Matter

Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 12, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the step of removing the portion of the first passivation layer that has been exposed is performed using a third etching process” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Chen; H et al.			[US PAT 11217485 B2]
Chen; L et al.			[US PAT 9556017 B2]
Davidsohn, deceased et al.	[US PAT 3847687 A]
Jen et al.			[US PAT 6448117 B1]
Graham et al.			[US PG PUB 2016/0137485 A1]
Irie				[US PG PUB 2001/0055731 A1]
Ji et al.				[US PG PUB 2011/0056545 A1]
Lee				[US PG PUB 2009/0191697 A1]
Lo et al.				[US PG PUB 2021/0159150 A1]
Lubomirsky et al.		[US PG PUB 2015/0275361 A1]
	Sunohara et al.			[US PG PUB 2010/0101849 A1]
	Kim				[KR 100200234 B1]
	Liu et al.			[CN 104900481 A]
Miller et al. 			[WO 0101468 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819